Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 10/25/2021:
Claims 1-4, 6-12, 16-20 and 24-26 (for a total of 19) have been examined.
Claims 5, 13-15 and 21-23 have been canceled by Applicant.
Claims 1-2, 6-8, 10, 16-18, and 24-26 have been amended by Applicant.
Claims 1-4, 6-12, 16-20 and 24-26 (for a total of 19) have been allowed.

Response to Amendment
Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 24-25 from the previous Office Action.
	

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 5, 7, 10 and 24-25 from the previous Office Action.


Claim Rejections - 35 USC§ 101
1.	Applicant’s amendments have overcome the 101 rejections to claims 1-12, 16-20 and 24-26 from the previous Office Action.




ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Kutliroff (Pub. No.: US 2016/0379092A1) taken either individually or in combination with other prior art of Flint (Pub. No.: US 2015/0043784A1), who describe SLAM systems that utilize an artificial neural network to both map environments and locate positions within the environments; a sensor arrangement used to map an environment; the sensor arrangement that acquires sensor data from the various sensors and associates the sensor data, or data derived from the sensor data, with spatial regions in the environment; the sensor data that may include image data and inertial measurement data that effectively describes the visual appearance of a spatial region at a particular location and orientation; this diverse sensor data that may be fused into camera poses; the map of the environment that includes camera poses organized by spatial region within the environment; an artificial neural network adapted to the features of the environment by a transfer learning process using image data associated with camera poses.
Applicant’s arguments in remarks filed on 10/25/2021 were persuasive.
Therefore, in performing additional search in response to amended claims and applicant’s arguments, the examiner was able to find the closest prior art of record, which is FUCHS (Pub. No.: US 2019/0384318A1) taken either individually or in combination with other prior art of DEY (Pub. No.: US 2019/0030719A1), NERURKAR (Pub. No.: US 2017/0337749A1), Ji (Pub. No.: US 2017/0285651A1) and Angle (Pub. No.: US 2014/0207282A1), who describe a method for performing Simultaneous Localization And Mapping (SLAM) of the surroundings of an autonomously controlled moving platform (such as UAV or a vehicle), using radar signals, comprising the following steps: receiving samples of the received IF radar signals, from the DSP; receiving previous map from memory; receiving data regarding motions parameters of the moving platform from an Inertial Navigation System (INS) module, containing MEMS sensors data; grouping points to bodies using a clustering process; merging bodies that are marked by the clustering process as separate bodies, using prior knowledge; for each body, creating a local grid map around the body with a mass function per entry of the grid map; matching between bodies from previous map and the new bodies; calculating the assumed new location of the moving platform for each on the mL particles using previous frame results and new INS data; for each calculated new location of the mL particles with normal 
In regards to claims 1-4, 6-12, 16-20 and 24-26 (for a total of 19), Kutliroff (Pub. No.: US 2016/0379092A1) and FUCHS (Pub. No.: US 2019/0384318A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
extracting, by a processor, key frame abstract information from each key frame of the visual localization map, wherein the key frame abstract information comprises unique identification numbers and three-dimensional world coordinates of the key frames; 
grouping, by the processor, the key frame abstract information of all key frames of the visual localization map into a plurality of groups, 
comprising: 
determining, according to the number of all key frames of the visual localization map, a number N representing the number of the plurality of groups; 

grouping the key frame abstract information of all key frames in the visual localization map according to the N clusters; 
generating and storing a plurality of sub-map-files by generating and storing, for each of the plurality of groups, a sub-map-file using the key frame abstract information of the group; 
generating key frame space index information based on the key frame abstract information of the plurality of groups; 
generating and storing a master map file according to the key frame space index information for indexing the sub-map-files; and 
constructing, according to the master map file and the sub-map-files, a local map for automatic localization of a vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662